13‐4532‐cv (L)
Roganti v. Metro. Life Ins. Co.


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                           August Term 2014

                                      Argued: November 21, 2014
                                        Decided: May 14, 2015

                                  Nos. 13‐4532‐cv (L), 13‐4684‐cv (XAP)

                            _____________________________________

                                          RONALD A. ROGANTI,

                                    Plaintiff‐Appellee‐Cross‐Appellant,

                                                   ‐ v. ‐

METROPOLITAN LIFE INSURANCE COMPANY, METROPOLITAN LIFE RETIREMENT PLAN
FOR UNITED STATES EMPLOYEES, SAVINGS AND INVESTMENT PLAN FOR EMPLOYEES OF
   METROPOLITAN LIFE AND PARTICIPATING AFFILIATES, THE METLIFE AUXILIARY
 PENSION PLAN, THE METROPOLITAN LIFE SUPPLEMENTAL AUXILIARY SAVINGS AND
                             INVESTMENT PLAN,

                                  Defendants‐Appellants‐Cross‐Appellees.

                            _____________________________________

Before:           JACOBS, RAGGI, and LIVINGSTON, Circuit Judges.

      Appeal  from  a  November  22,  2013  judgment  of  the  United  States  District
Court for the Southern District of New York (Engelmayer, J.) in favor of plaintiff
Ronald Roganti (“Roganti”) on his claim for pension benefits under the Employee

                                                     1
Retirement  Income  Security  Act  of  1974  (“ERISA”)  against  defendants  the
Metropolitan Life Insurance Company (“MetLife”) and four MetLife‐administered
retirement plans in which Roganti is a participant.  On appeal, defendants argue
(1) that the district court erred in denying their motion to dismiss Roganti’s ERISA
claim on res judicata and collateral estoppel grounds, and (2) that the district court
erred in concluding that their denial of Roganti’s benefits claim was arbitrary and
capricious.  We agree with defendants’ second argument, so we reverse.  In light of
this  disposition,  we  affirm  the  district  court’s  denial  of  Roganti’s  request  for
attorney’s fees, from which Roganti has cross‐appealed.

      REVERSED IN PART, AFFIRMED IN PART.

                                  DAVID G. GABOR, The Wagner Law Group, Boston,
                                  MA, for Plaintiff‐Appellee‐Cross‐Appellant.

                                  MICHAEL H. BERNSTEIN (John T. Seybert, on the brief),
                                  Sedgwick  LLP,  New  York,  NY,  for  Defendants‐
                                  Appellants‐Cross‐Appellees.

DEBRA ANN LIVINGSTON, Circuit Judge:

       Plaintiff‐appellee‐cross‐appellant  Ronald  Roganti  (“Roganti”)  was  a

successful  executive  with  defendant‐appellant‐cross‐appellee  Metropolitan  Life

Insurance Company (“MetLife”1) until 2005, when he resigned in the face of pay

reductions that he claims were levied in retaliation for his opposition to unethical

business practices.  Roganti brought arbitration proceedings against MetLife before



       1
         Roganti also named as defendants four MetLife retirement plans in which he is a
participant.  See infra note 2 and accompanying text.  In the remainder of this opinion, we
will refer to MetLife alone as the defendant for simplicity’s sake. 

                                            2
the  Financial  Industry  Regulatory  Authority  (“FINRA”),  seeking,  among  other

things, wages that he would have been paid but for the retaliatory pay reductions,

as well as compensation for the decreased value of his pension, which was tied to

his  wages.    The  FINRA  panel  awarded  Roganti  approximately  $2.49  million  in

“compensatory  damages,”  but  its  award  did  not  clarify  what  that  sum  was

compensation for.  Roganti then filed a benefits claim with MetLife, arguing that the

award  represented  back  pay  and  that  his  pension  benefits  should  be  adjusted

upward as if he had earned the money while he was still employed.  MetLife denied

the  claim  because  the  FINRA  award  did  not  say  that  it  was,  in  fact,  back  pay. 

Roganti brought this lawsuit.

       The Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C.

§ 1001 et seq., creates a private right of action to enforce the terms of a benefit plan. 

29 U.S.C. § 1132(a)(1)(B).  Roganti’s pension plans vest interpretive discretion in the

plan administrator, which means that the plan administrator’s benefits decision is

conclusive unless it is “arbitrary and capricious.”  Pagan v. NYNEX Pension Plan, 52

F.3d 438, 441 (2d Cir. 1995).  After a summary bench trial on stipulated facts, the

district court (Engelmayer, J.) determined that MetLife’s denial of Roganti’s claim

was arbitrary and capricious because it was clear from the arbitral record that the

                                             3
award  did  represent  back  pay.    We  reverse.    For  the  reasons  stated  below,  we

conclude that MetLife’s denial of Roganti’s claim was not arbitrary and capricious,

and that MetLife is therefore entitled to judgment in its favor as to Roganti’s benefits

claim.  In light of this decision, we affirm the district court’s denial of Roganti’s

request for attorney’s fees, from which Roganti has cross‐appealed.  

                                    BACKGROUND

      According to his complaint in this action, Roganti began working for MetLife

as an account representative in 1971.  Over the course of the next three decades, he

was  promoted  multiple  times,  becoming  a  Vice  President  and  the  Managing

Director of a New York business unit called R. Roganti & Associates, as well as the

Executive Director of Agencies at another MetLife business unit known as the Tower

Agency Group.  Roganti’s compensation rose significantly over the course of his

career, and particularly between 1994, when he earned $351,000, and 2001, when he

earned a high of $2.007 million. 

      Roganti alleges that beginning in 1999 and continuing until his retirement in

2005,  his  relationship  with  MetLife  deteriorated  as  a  result  of  his  objections

regarding unlawful, inappropriate, and unethical conduct at the company.  Among

various allegations, Roganti claims that a subordinate of his, Dorian Hansen, came

                                            4
under fire in 1999 for opposing fraudulent business practices employed by some

MetLife insurance salespeople.  As part of a campaign against Hansen’s efforts to

end these practices, Roganti was allegedly told to fire her; when he refused, the

Tower Agency Group was dissolved, affecting Roganti’s compensation.  Roganti

alleges that he thereafter continued to oppose illegal and unethical conduct, and that

MetLife further reduced his compensation in retaliation.  As a result, Roganti filed

a retaliation complaint with the Occupational Safety and Health Administration

(“OSHA”) in 2003, under the Sarbanes–Oxley Act of 2002 (“SOX”), Pub. L. No. 107‐

204, 116 Stat. 745 (codified in relevant part at 18 U.S.C. § 1514A).  The complaint was

dismissed,  however,  when  OSHA’s  preliminary  investigation  did  not  validate

Roganti’s claims.  A second complaint, filed in January 2004 and alleging further acts

of retaliation, was dismissed in November of that year. 

      In July 2004, while the second OSHA complaint was still pending (and some

eight months before he retired), Roganti commenced FINRA arbitration proceedings

against MetLife.  In the arbitration, Roganti advanced three theories of recovery in

addition to his claim that MetLife had violated SOX by retaliating against him for

opposing its business practices and for filing a SOX complaint: (1) breach of contract,

for the alleged breach of MetLife’s commitment to make certain payments to him


                                          5
for  overseeing  the  Tower  Agency  Group;  (2)  quantum  meruit,  to  recover  the

reasonable  value  of  services  Roganti  had  provided,  but  for  which  he  had  been

underpaid; and (3) ERISA violations, on the theory that MetLife had violated the

statute  by  reducing  Roganti’s  compensation  for  the  purpose  of  diminishing  his

pension benefits.  Roganti’s statement of claim contained two separate paragraphs

describing his request for relief.  The first requested “back pay, liquidated damages,

compensatory and punitive damages, attorneys fees and an accounting.”  J.A. 45. 

The second—in the statement of claim’s “Wherefore” clause—sought an accounting

of R. Roganti & Associates’ revenues and expenses; “appropriate back pay, front pay

and reimbursement for lost benefits”; liquidated damages; punitive damages; and

attorney’s fees and costs.  J.A. 60–61.

       The arbitration did not conclude until 2010, after a seventeen‐day hearing. 

Roganti’s counsel made clear throughout the proceedings that Roganti was focused

on recovering two categories of damages: damages for “lost comp[ensation]” and

“damages for the collateral effect [on] his pension benefits which are directly tied

to his comp[ensation].”   J.A. 2881; see also, e.g., J.A. 2891 (stating that Roganti “seeks

nothing more than the compensation and pension benefits that he worked for and

earned” (emphasis added)).  Roganti is entitled to pension benefits by virtue of his


                                            6
participation  in  four  MetLife  retirement  plans  (the  “Plans”)  and,  as  previously

noted,  he  claimed  before  the  arbitral  panel  that  MetLife  had  reduced  his

compensation for the specific purpose of limiting the growth of his sizable pension.2 

In his summation to the FINRA panel, Roganti’s counsel explained how these two

damages components should be calculated based on the evidence presented during

the arbitral hearing.

       As to the first component of damages—i.e., for lost compensation (or what

Roganti’s attorney referred to as “back pay”)—Roganti retired in 2005, when he was

55 years and six months old, but he testified that he would have continued working

at MetLife until age 62 had his compensation not been reduced.  Roganti’s counsel

therefore argued that the panel should determine what Roganti would have earned

not only in the years 2003 to 2005 had the company not reduced his compensation,




       2
          The four Plans, which Roganti named as defendants in this lawsuit along with
MetLife itself, are (1) the Metropolitan Life Retirement Plan for United States Employees,
(2) the Savings and Investment Plan for Employees of Metropolitan Life and Participating
Affiliates,  (3)  the  Metlife  Auxiliary  Pension  Plan,  and  (4)  the  Metropolitan  Life
Supplemental Auxiliary Savings and Investment Plan.  The differences in the Plans’ terms
are not relevant to the issues presented in this case, so we will refer to the Plans collectively
in the remainder of this opinion.  As noted earlier, all four of the Plans give MetLife, as plan
administrator, discretionary authority over benefits decisions.  See, e.g., J.A. 2856 (“Benefits
will be paid under the Plan only if the Administrator, or its delegate, determines in its
discretion that the applicant is entitled to them.”).  

                                               7
but also (because he would not have retired) what he would have earned through

September 2010.3 

       The evidence showed that Roganti’s pay rose significantly from 1994 through

2001, and then decreased markedly: he earned $1.168 million in 1998, $1.24 million

in 1999, $1.406 million in 2000, and $2.007 million in 2001, before his compensation

declined to $1.506 million in 2002, $475,000 in 2003, $383,000 in 2004, and $67,000 for

the first quarter of 2005, after which he retired.4  Based on these sums, Roganti’s

counsel proposed three scenarios for determining Roganti’s lost compensation.  The

first  assumed  that  Roganti’s  compensation  would  have  increased  four  percent

annually  from  an  estimate  of  his  expected  2002  earnings  contained  in  MetLife’s

pension files, yielding total lost compensation—Roganti’s “but for” earnings from

2003 to 2010 minus the sum of his actual earnings from 2003 to 2005 and the actual

pension payments that he had received thereafter—of $14.768 million.  The second

scenario assumed that Roganti’s compensation would have remained flat at $1.506



       3
         Roganti’s  counsel  chose  to  calculate  compensation  through  September  2010
because  the  date  coincided  with  the  expected  end  of  the  FINRA  proceeding  and  with
Roganti’s 61st birthday.  Because Roganti argued that he would not have retired until he
turned 62, he also asked for additional compensation during that final year of employment.
       4
        For the sake of completeness, Roganti earned $351,000, $412,000, $549,000 and
$756,000 in, respectively, 1994, 1995, 1996, and 1997.  

                                              8
million  (i.e.,  what  he  actually  received  in  2002),  yielding  a  lower  total  lost

compensation  figure  of  $7.350  million.    The  third  scenario  effectively  split  the

difference between the first two, yielding total lost compensation of roughly $11

million.

       With respect to the second component of damages—i.e., for pension benefits

to which Roganti would have been entitled but for the retaliatory decrease in his

compensation  (or  what  Roganti’s  attorney  sometimes  called  “front  pay”)—the 

panel heard extensive testimony regarding how Roganti’s benefits were calculated

under  the  Plans.    As  Michael  Bailey,  an  Assistant  Vice‐President  and  Corporate

Actuarial at MetLife, explained (in testimony that was generally consistent with

testimony from both Roganti and Robert Benmosche, MetLife’s CEO), Roganti’s

retirement benefits were primarily a function of two variables: his pre‐retirement

compensation and his retirement age.  Had Roganti retired at age 62, he would have

been entitled to an annual benefit based on his five highest‐earning years within his

last  fifteen  years  of  employment  at  MetLife.    However,  this  annual  benefit  was

subject  to  an  “early  retirement  discount”  of  four  percent  per  year:  retiring  at  61

would mean receiving 96 percent of the annual benefit, retiring at 60 would mean




                                              9
receiving 92 percent of that benefit, retiring at 59 would mean receiving 88 percent,

and so on.  J.A. 2894. 

      Based on an assumption that Roganti’s remaining life expectancy in 2010 was

roughly  twenty  years,  Roganti’s  counsel  advanced  a  proposal,  during  his

summation, as to how the arbitral panel ought to use  the foregoing evidence to

award Roganti damages for his decreased pension benefits.  Based on MetLife’s own

projections of Roganti’s pension had he not retired in 2005 (which assumed four

percent annual growth from his actual 2002 compensation), Roganti would have

been entitled to about $120,000 a month in pension benefits, or about $830,000 more

per year than he had been receiving.  Aggregated over twenty years, that difference

would amount to lost benefits of about $17 million.  Alternatively, Roganti’s counsel

estimated that by virtue of Roganti’s early retirement alone, even with no increase

in compensation above what he had actually earned during his five highest‐earning

years, he had suffered a loss of about $3.42 million in benefits as a result of the early

retirement discount. 

      Roganti’s counsel acknowledged, however, that the calculation of a pension

award  involves  some  measure  of  speculation.    Most  notably,  if  Roganti’s

compensation  during  any  year  between  2002  and  his  retirement  would,  but  for


                                           10
MetLife’s  unlawful  pay  reductions,  have  been  higher  than  the  compensation  he

earned during one of his prior five highest‐earning years, that higher figure would

properly replace the lower one for calculating his pension.  Thus, as an alternative,

Roganti’s  counsel  suggested  that  the  panel  could  avoid  calculating  Roganti’s

pension by simply deciding what Roganti would have earned while still employed

through age 62 (i.e., by choosing a back pay award), and then instructing MetLife to

determine  Roganti’s  entitlement  to  pension  benefits  based  on  that  increase  in

compensation.  As he put it:

       But once again, I don’t want to be unduly speculative.  So to the extent
       this panel has concerns about awarding front pay in specific amounts,
       I submit that an award should be rendered which says assume Ron had
       earned  such  and  such  through  the  date  of  his  retirement  at  62  and,
       MetLife, give him the appropriate pension amounts based on that.  Met
       can adjust its pension.
       . . . .
       . . . [T]o completely eliminate the speculation, the answer is to have Met
       adjust Ron’s pension based on a retirement of 62 and based on earnings
       of either 2 million or 1.5 million or some other higher or lower figure
       through 62.  This panel can do that.  They can order Met to adjust Ron’s
       pension  accordingly  or  to  buy  an  annuity  so  that  he  receives  those
       payments for the rest of his life . . . . 

J.A. 2290.  

       The panel’s chairman, making clear that neither side “should infer anything

from [the] question,” then inquired whether the proposed “front pay part of [the]


                                            11
calculation,” representing the loss of pension payments into the future, shouldn’t

be discounted to the present value of such payments, “if it is going to be reduced

into an award.”  J.A. 2291.  Roganti’s counsel agreed that this was necessary, that

“[t]his should be present valued, this $17 million if you are going to award it that

way.”  J.A. 2291.  He added, “that was one of the reasons I was addressing to the

panel the alternative possibility of Met issuing its own annuity, adjusting the figures

accordingly according to what Ron’s compensation would be if he worked to 62.” 

J.A. 2291.  The panel chairman then concluded this discussion by noting that “under

the scenario that we give you everything you want,” the chairman himself could do

the discounting: “I mean, I have a calculator, I could do it.”  J.A. 2291.  

      On August 28, 2010, the FINRA panel issued an award in Roganti’s favor. 

Consistent with the first above‐quoted paragraph in Roganti’s statement of claim,

the award noted that Roganti had requested “unspecified compensatory damages,

unspecified punitive damages, an accounting of R. Roganti & Associates’ revenues

and expenses, appropriate back pay, front pay and reimbursement for lost benefits,

attorneys’ fees, costs, disbursements, interest, and such further and additional relief

as the Panel may deem just and proper.”  J.A. 63.  The arbitration panel further




                                          12
noted that Roganti had requested compensatory damages in the range of $11,483,000

to $32,764,506.  Under the heading “Award,” the award stated simply:

      After considering the pleadings, the testimony and evidence presented
      at the hearing, the Panel has decided in full and final resolution of the
      issues submitted for determination as follows:

      1.  [MetLife]  is  liable  for  and  shall  pay  to  [Roganti]  compensatory
      damages in the amount of $2,492,442.07 above its existing pension and
      benefit obligation to [Roganti].

      2.  Any  and  all  relief  not  specifically  addressed  herein,  including
      punitive damages, is denied.

J.A. 64.  The award did not state the basis on which the panel had found MetLife

liable, did not say what the “compensatory damages” were intended to compensate

Roganti  for,  did  not  allocate  the  damages  to  particular  years  of  Roganti’s

employment, and did not instruct MetLife to recalculate Roganti’s pension benefits

based on the award or to purchase an annuity.  

      On March 24, 2011 (roughly seven months after the panel issued its award),

Roganti filed a benefits claim with MetLife, in its capacity as administrator of the

Plans,  arguing  that  the  award  was  compensation  for  income  that  MetLife  had

unlawfully denied him while he was employed there, and that this increase in his

pre‐retirement  earnings  justified  an  increase  in  his  benefits  under  the  Plans. 



                                          13
Roganti’s claim was denied, first on June 16, 2011 by Karen Dudas, and then, after

Roganti  appealed  Dudas’s  decision,  on  August  30,  2011  by  Andrew  Bernstein,

MetLife’s  Plan  Administrator.    Dudas  and  Bernstein  informed  Roganti  that  an

award of general “compensatory damages” was not benefits‐eligible compensation

under the Plans, and that nothing in the award indicated that it was intended to

compensate  him  for  wages  he  should  have  earned  during  his  employment  at

MetLife, much less for wages attributable to particular years of service.5  As Dudas

explained:

       In  the  Relief  Requested  section  of  the  Award  document,
       “compensatory  damages”  are  mentioned  separately  from  back  pay,
       front pay and reimbursement for lost benefits.  The Award document
       specifically states that any and all relief not specifically addressed is
       denied.    Rather  than  requiring  the  Award  be  included  in  your
       compensation earned as an Employee (by requiring treatment as back
       pay) or included in benefit eligible compensation, the Award document
       specifically labels the relief as “compensatory damages” (separate and
       apart from any pension and benefit obligation) and denies any and all




       5
         Attribution of benefits‐eligible compensation to a particular year of employment
is pertinent principally because, as previously noted, Roganti’s pension (approximately
$610,000 per year prior to this litigation) is based on the average of his highest five years
of earnings during the fifteen years preceding his retirement.  Thus, as Dudas stated, “even
assuming that the Award or any part thereof would be considered Annual Compensation
under  the  Retirement  Plans  in  order  to  calculate  the  appropriate  benefits,  .  .  .  [i]n  the
absence of an allocation to a particular year or over particular years it is not clear what, if
any, impact on benefit accruals the Award would have.”  J.A. 831.

                                                  14
       other types of requested relief—including categorization of the award
       as back pay, front pay or reimbursement for lost benefits.

J.A. 830.  Accordingly, MetLife concluded, “[w]e do not see a reasonable basis in the

Award document for treating the Award as benefit eligible compensation earned

while you were an Employee.”  J.A. 832.

       Roganti commenced this action in the United States District Court for the

Southern District of New York on January 9, 2012, after his appeal at MetLife had

been denied.  His complaint alleged that in denying his benefits claim, MetLife had

violated the terms of the Plans (so Roganti was entitled to relief under ERISA) as

well as the anti‐retaliation provisions of both SOX and the Dodd–Frank Wall Street

Reform and Consumer Protection Act  (“Dodd–Frank”), Pub. L. No. 111‐203, 124

Stat.  1376  (2010)  (codified  in  relevant  part  at  15  U.S.C.  §  78u‐6).    The  parties

stipulated to the dismissal of the Dodd–Frank claim on April 30, 2012.  MetLife then

moved to dismiss the ERISA and SOX claims for failure to state a claim, and on the

ground that they were barred by res judicata and collateral estoppel because Roganti

had already sought increased pension benefits from the FINRA panel.  

       On June 18, 2012, the district court issued an opinion dismissing the SOX

claim for failure to state a claim, but denying MetLife’s motion to dismiss the ERISA



                                             15
claim.    Roganti  v.  Metro.  Life.  Ins.  Co.,  No.  12  Civ.  161  (PAE),  2012  WL  2324476

(S.D.N.Y. June 18, 2012) (“Roganti I”).  With respect to the latter claim, the district

court held that if the FINRA award represented back pay, then it would be benefits‐

eligible compensation under the Plans.  Id. at *6.  But because the language of the

award itself “d[id] not come close to reliably resolving whether or not the award

represented back pay,” the district court found it necessary to remand the case to

MetLife, as plan administrator, to conduct “a close review of the arbitral record” and

determine based on that review “whether or not the award represented back pay.”6 

Id. at *8.  (Although the relevant arbitration procedures permitted Roganti to seek

clarification of the award from the arbitrators, the three‐month period for doing so

had passed.  Id.)  The district court issued an order remanding to MetLife on June

29, 2012.  Special App’x 17–19. 

       On remand, MetLife’s Bernstein adhered to his earlier determination.  In a

submission dated September 14, 2012, he stated that despite having reviewed the

arbitration hearing transcript and exhibits, he had uncovered neither “evidence . . .



       6
         The district court rejected MetLife’s res judicata and collateral estoppel arguments
on the ground that Roganti’s claim in this federal action arose after the arbitration and,
therefore, that Roganti could not have had a “full and fair opportunity to litigate that issue
in the prior arbitral forum.”  Roganti I, 2012 WL 2324476, at *4–5.  

                                              16
of any mathematical or formulaic calculation that would allow [him] to identify the

specific nature of the Award,” nor “evidence of the arbitrat[ion] panel’s intent to

consider  any  potential  award  as  eligible  for  consideration  when  determining

Roganti’s retirement benefits.”  J.A. 2897.  In the absence of such evidence, Bernstein

reasoned that the panel’s failure to indicate that it was awarding Roganti only back

pay—even  though  it  knew  he  was  seeking  to  recover  for  his  reduced  pension

benefits—reflected a conscious choice by the panel to “award[] an amount in the

form of compensatory damages . . . to take care of all of Roganti’s claims during the

arbitration.”  J.A. 2900 (emphasis added). 

      In light of Bernstein’s submission, the parties agreed to have the district court

resolve their dispute by way of a summary bench trial on a stipulated factual record. 

On September 25, 2013, the district court issued an opinion agreeing with Roganti

that the award represented back pay and holding that Bernstein’s decision reaching

the opposite conclusion was arbitrary and capricious.  Roganti v. Metro. Life Ins. Co.,

972 F. Supp. 2d 658 (S.D.N.Y. 2013) (“Roganti II”).  

      In concluding that the award was back pay, the district court adopted what

it  viewed  as  a  “coherent  explanation”  proffered  by  Roganti  for  what  the  award

represented.  Id. at 668.  Specifically, if the panel had (1) assumed, consistent with


                                           17
Roganti’s second back pay scenario, that his pay would have remained flat at its

2002 level of $1.506 million; (2) declined to credit his testimony that he would not

have retired in 2005 but for the retaliatory pay reductions; and (3) awarded him the

difference between $1.506 million annually and his actual earnings from 2003 to his

retirement in 2005, then the resulting award would have been $2,492,461.53—just

$19.46 more than the panel actually awarded him.  Id. at 668–69.  Because Bernstein

had failed either to rebut this theory or offer his own account of what the award

represented, the district court held that he had acted arbitrarily and capriciously.  

Id. at 670–73.  The court therefore ordered MetLife to adjust Roganti’s benefits to

incorporate the award as benefits‐eligible compensation.  Id. at 675.  It also denied

Roganti’s request for attorney’s fees.  Id. at 674–75. 

      On  October  29,  2013,  MetLife  provided  Roganti  with  a  calculation  of  the

judgment due to him as a result of the district court’s September 2013 opinion.  On

November  14,  2013,  the  district  court  issued  a  short  opinion  rejecting  certain

challenges  that  Roganti  had  made  to  this  calculation,  directing  judgment  in

Roganti’s  favor  in  the  amount  of  $761,051  (plus  interest)  for  previous  benefits

payments  that  he  had  not  received,  and  ordering  MetLife  to  incorporate  the

arbitration  award  into  Roganti’s  2003–2005  benefits‐eligible  compensation  for


                                           18
purposes of calculating his benefits going forward.  Roganti v. Metro. Life Ins. Co., No.

12  Civ.  161  (PAE),  2013  WL  6043917  (S.D.N.Y.  Nov.  14,  2013)  (“Roganti  III”). 

Judgment  was  entered  on  November  22,  2013.    MetLife  filed  a  timely  notice  of

appeal, and Roganti timely cross‐appealed from the district court’s denial of his

request for attorney’s fees.  We have jurisdiction under 28 U.S.C. § 1291.

                                          DISCUSSION

       Our review of a decision following a bench trial on stipulated facts is de novo,

at  least  where,  as  here,  the  district  court  reached  legal  conclusions  based  on  its

review  of  the  record  and  did  not  hear  witness  testimony  or  make  credibility

determinations.  See Miles v. Principal Life Ins. Co., 720 F.3d 472, 485 (2d Cir. 2013).

       ERISA creates a private right of action to enforce the provisions of retirement

plans.    See  29  U.S.C.  §  1132(a)(1)(B).    The  Supreme  Court  has  held  that  plan

administrators’  decisions  on  benefits  eligibility  must  be  evaluated  pursuant  to

principles of trust law, which “make a deferential standard of review appropriate

when a trustee exercises discretionary powers.”  Firestone Tire & Rubber Co. v. Bruch,

489  U.S.  101,  111  (1989);  see  Restatement  (Second)  of  Trusts  §  187  (1959). 

Accordingly, where (as in this case) the relevant plan vests its administrator with

discretionary authority over benefits decisions, see supra note 2, the administrator’s


                                              19
decisions may be overturned only if they are arbitrary and capricious.  See Pagan v.

NYNEX Pension Plan, 52 F.3d 438, 441 (2d Cir. 1995).7  In this context, arbitrary and

capricious  means  “without  reason,  unsupported  by  substantial  evidence  or

erroneous as a matter of law.”  Id. at 442 (quoting Abnathya v. Hoffman–La Roche, Inc.,

2 F.3d 40, 45 (3d Cir. 1993), abrogated on other grounds by Metro. Life Ins. Co. v. Glenn,

554 U.S. 105 (2008)) (internal quotation marks omitted).  This standard is “highly

deferential,” and “the scope of judicial review is narrow.”  Celardo v. GNY Auto.

Dealers Health & Welfare Trust, 318 F.3d 142, 146 (2d Cir. 2003). 




       7
          Some  authority  arguably  suggests  that  an  administrator’s  interpretation  of  an
arbitral award is more appropriately reviewed de novo.  See Hogan v. Raytheon Co., 302 F.3d
854,  856  (8th  Cir.  2002)  (holding  that  de  novo  review  was  appropriate  where
administrator’s decision turned on interpretation of divorce decree); Dial v. NFL Player
Supplemental Disability Plan, 174 F.3d 606, 611 (5th Cir. 1999) (prescribing de novo review
for plan administrators’ interpretation of a contract and a domestic relations order); see also
Weil v. Ret. Plan Admin. Comm. of Terson Co., 913 F.2d 1045, 1049 (2d Cir. 1990) (applying de
novo review where administrator’s decision turned on a “question of law”), vacated in part
on other grounds on reh’g, 933 F.2d 106 (2d Cir. 1991).  Here, we discern no clear reason to
apply de novo review from the text of the Plans, from principles of trust law, or from
ERISA’s purposes.  See Conkright v. Frommert, 559 U.S. 506, 512 (2010) (indicating that the
appropriate standard for reviewing an administrator’s benefits determination  depends on
these three variables).  Regardless, apart from his argument that MetLife operated under
a conflict of interest, see infra pp. 37‐39, Roganti does not dispute that we should review
MetLife’s decision under the arbitrary‐and‐capricious standard.  Any such argument is
therefore forfeited.  See Presidential Gardens Assocs. v. United States ex rel. Sec’y of Hous. &
Urban Dev., 175 F.3d 132, 141 (2d Cir. 1999).

                                              20
      On appeal, MetLife does not contest the district court’s holding that if the

FINRA award represented wages that Roganti would have earned at MetLife but

for the unlawful reduction in his compensation—i.e., if the award represented back

pay—then the award was benefits‐eligible.  See Roganti I, 2012 WL 2324476, at *6

(“Although Roganti was no longer employed at the time of the award, if that award

represented  back  pay  to  compensate  him  for  services  rendered  while  he  was  a

MetLife  employee,  such  compensation  would  properly  be  included  in  benefits

calculations.”).    Accordingly,  the  question  before  us  is  whether  MetLife  was

arbitrary and capricious in rejecting Roganti’s contention that the FINRA award did,

in fact, represent back pay. 

      Roganti argues, and the district court held, that MetLife’s denial of his claim

was arbitrary and capricious because it is sufficiently evident that the FINRA award

represents  back  pay  for  the  period  starting  in  2003  and  ending  upon  Roganti’s

retirement in 2005.  As noted, Roganti’s theory is that the FINRA panel (1) rejected

his contention that he would not have retired in 2005 had his compensation not

decreased; (2) assumed that, but for the unlawful reduction in his pay, his annual

compensation  from  2003  to  2005  would  have  equaled  his  2002  compensation  of

$1.506 million; and (3) awarded him the difference between that “but for” amount


                                           21
and his actual earnings from 2003 to 2005, and nothing else.  That theory—under

which the award necessarily constitutes back pay—predicts a dollar figure that is

$19.46  higher  than  the  amount  of  the  actual  award.    The  district  court  faulted

MetLife for rejecting Roganti’s “convincing explanation for the Award” without

offering its own competing explanation of what the award represented.  Roganti II,

972 F. Supp. 2d at 672.  MetLife argues that this was error, and for the following

reasons, we agree.

                                            A.

       An ERISA plan administrator such as MetLife owes a fiduciary duty not just

to the individual participant or beneficiary whose claim is under review, but to all

of the participants and beneficiaries of the plan.  See 29 U.S.C. § 1104(a)(1); Morse v.

Stanley, 732 F.2d 1139, 1144–45 (2d Cir. 1984).  As a result, “ERISA requires a balance

between ‘the obligation to guard the assets of the trust from improper claims [and] 

the obligation to pay legitimate claims.’”  Harrison v. Wells Fargo Bank, N.A., 773 F.3d

15, 20 (4th Cir. 2014) (quoting LeFebre v. Westinghouse Elec. Corp., 747 F.2d 197, 207

(4th Cir. 1984)).  In striking this balance with respect to a particular claim, a fiduciary

must,  among  other  things,  assess  whether  the  claimant  has  furnished  sufficient

evidence that he is entitled to the benefits he seeks.  


                                            22
      On  the  one  hand,  “[p]lan  administrators  .  .  .  may  not  arbitrarily  refuse  to

credit a claimant’s reliable evidence.”  Black & Decker Disability Plan v. Nord, 538 U.S.

822, 834 (2003).  But it is also true that administrators may exercise their discretion

in determining whether a claimant’s evidence is sufficient to support his claim.  For

instance, in cases where the evidence conflicts, an administrator’s conclusion drawn

from that evidence that a claim should be denied will be upheld unless the evidence

points so decidedly in the claimant’s favor that it would be unreasonable to deny the

claim on the basis of the evidence cited by the administrator.  Compare Tocker v.

Philip Morris Cos., 470 F.3d 481, 490–91 (2d Cir. 2006) (upholding administrator’s

determination that plaintiff was not a participating employee under the plan where

“ample evidence” suggested that he had been terminated, though there was “also

evidence that [he] was not terminated”), and Hobson v. Metro. Life Ins. Co., 574 F.3d

75, 89–90 (2d Cir. 2009) (rejecting argument that administrator erred in concluding

that the claimant was not disabled based on its weighing of  competing medical

evaluations), with McCauley v. First Unum Life Ins. Co., 551 F.3d 126, 138 (2d Cir.

2008) (concluding that administrator’s “reliance on one medical report . . . to the

detriment  of  a  more  detailed  contrary  report  without  further  investigation  was

unreasonable”), and Durakovic v. Bldg. Serv. 32 BJ Pension Fund, 609 F.3d 133, 140 (2d


                                             23
Cir. 2010) (holding that funds’ reasoning was inappropriately “one‐sided” where

funds “summarily dismissed” a report by the claimant’s vocational expert, “which

was vastly more detailed and particularized than the report on which the Funds

relied”).  Put differently, if the administrator has cited “substantial evidence” in

support of its conclusion, the mere fact of conflicting evidence does not render the

administrator’s conclusion arbitrary and capricious.  See Durakovic, 609 F.3d at 141

(defining “substantial evidence” as “such evidence that a reasonable mind might

accept as adequate to support the conclusion reached by the administrator” (quoting

Celardo, 318 F.3d at 146)).

       In  other  cases,  the  record  evidence  may  not  conflict—the  only  available

evidence  may,  in  fact,  point  in  the  claimant’s  favor—but  it  may  nonetheless  be

permissible for the plan administrator to conclude that the evidence is insufficient

to support the claim.  See Juliano v. Health Maint. Org., 221 F.3d 279, 287–88 (2d Cir.

2000)  (explaining  that  an  ERISA  claimant  bears  the  burden  of  establishing  his

entitlement to benefits).8  For instance, in Jiras v. Pension Plan of Make‐Up Artist &


       8
         The nature of a claimant’s burden may depend in part on the specific terms of
the plan at issue.  See Gaither v. Aetna Life Ins. Co., 394 F.3d 792, 804 (10th Cir. 2004); see
also Hobson, 574 F.3d at 88 (holding that plan administrator could appropriately require
objective  medical  evidence supporting disability claim where “[s]uch a requirement  is
not contradicted by any provision of [the administrator’s] own policy”).  In this case, the

                                              24
Hairstylists Local 798, the plaintiff’s claim for pension benefits turned on whether he

had worked in 1964 or 1965 for a union employer that contributed to the fund.  170

F.3d 162, 163–64 (2d Cir. 1999).  We held that it was not arbitrary and capricious for

the plan administrator to deny the plaintiff’s claim, given that the only evidence of

his union employment over that period was an unsubstantiated affidavit from an

unreliable witness.  See id. at 166.  

       Under  certain  circumstances,  it  may  be  arbitrary  and  capricious  for  the

administrator  to  reject  a  claimant’s  evidence  as  inadequate  without  making  a 

reasonable effort to develop the record further.  See Gaither v. Aetna Life Ins. Co., 394

F.3d 792, 808 (10th Cir. 2004) (“An ERISA fiduciary presented with a claim that a

little more evidence may prove valid should seek to get to the truth of the matter.”);

Miller v. United Welfare Fund, 72 F.3d 1066, 1073 (2d Cir. 1995) (faulting fund for not

seeking evidence to confirm whether its “speculation” as to plaintiff’s need for a

private nurse was correct).  Ultimately, however, “[t]he rule is one of reason,” and

“[n]othing . . . requires plan administrators to scour the countryside in search of

evidence to bolster a petitioner’s case.”  Harrison, 773 F.3d at 22; see also O’Reilly v.


parties  have  not  called  our  attention  to  any  provision  in  the  Plans  that  might  affect
Roganti’s  evidentiary  burden,  so  we  will  confine  our  discussion  to  “the  minimum
standards of ERISA.”  Gaither, 394 F.3d at 804.  

                                                25
Hartford Life & Accident Ins. Co., 272 F.3d 955, 961 (7th Cir. 2001) (explaining that

ERISA requires a “reasonable inquiry,” not a “full‐blown investigation” (internal

quotation marks omitted)).  Thus, a claimant’s evidence may simply be insufficient

to establish his entitlement to benefits, even in the absence of evidence tending to

refute his theory of entitlement.  See, e.g., Jiras, 170 F.3d at 166. 

                                            B.

       In this case, it is undisputed that Roganti offered no direct evidence that the

FINRA award represents back pay, and that the time for seeking clarification of the

award from the arbitral panel was allowed to pass.  Accordingly, the question is

whether it was arbitrary and capricious for MetLife to determine that Roganti failed

to establish his entitlement to additional pension benefits based (as Roganti’s claim

was) solely on inferences that Roganti urged should be drawn from the materials

that MetLife reviewed in assessing his claim.  In light of the principles described

above, we conclude that MetLife’s determination was not arbitrary and capricious.

       With his initial claim to MetLife, Roganti submitted only the award itself, a

news article describing the award, the statement of claim that he had submitted in

the FINRA arbitration, and proof that MetLife had, in fact, paid him $2,492,442.07. 

Based  on  these  materials  alone,  it  was  not  arbitrary  and  capricious  for  MetLife


                                            26
initially to reject Roganti’s claim on the ground that the award did not “clearly fall

within the definition” of benefits‐eligible compensation under the Plans.  J.A. 831. 

As Dudas explained in her letter denying Roganti’s claim, and as Bernstein likewise

emphasized  in  adhering  to  Dudas’s  determination  on  appeal,  the  award

itself—consistent with Roganti’s statement of claim—indicated that Roganti had

asked for “unspecified compensatory damages” in addition to punitive damages,

an accounting of R. Roganti & Associates’ revenues and expenses, back pay, front

pay, and reimbursement for lost benefits, plus fees, expenses, and interest.  J.A. 803. 

The award specifically stated both that it represented “compensatory damages” and

that “[a]ny and all relief not specifically addressed herein” was denied.  J.A. 804. 

The award itself therefore undermined Roganti’s argument that it was back pay,

which  both  Roganti  and  the  panel  apparently  viewed  as  a  separate  damages

category that was not specifically awarded and thus denied.  

      As the district court recognized, it arguably begs the question somewhat to

conclude that the award was not benefits‐eligible simply because it was labeled

“compensatory  damages.”    If  it  were  clear,  for  example,  that  the  award  were

“compensating” Roganti only for wages he should have earned while still employed

at MetLife, then the award might appropriately be considered benefits‐eligible back


                                          27
pay in substance, regardless of what the FINRA panel labeled it.  Judging only by

the  materials  Roganti  initially  submitted  to  MetLife,  however,  the  award  easily

could have been intended to “compensate” Roganti not only for his reduced pre‐

retirement wages, but also for wages that he would have earned had he not retired

in  2005  and/or  for  the  reduction  in  pension  benefits  traceable  to  his  deflated

pay—each of which was a category of relief requested in Roganti’s statement of

claim.    Accordingly,  even  assuming  that  some  of  the  FINRA  award  might  have

constituted  back  pay,  it  was  impossible  to  tell  how  much  based  only  on  the

materials  Roganti  submitted.    It  was  reasonable  for  MetLife  to  determine  that

Roganti was not entitled to any increase in benefits at all in light of the dearth of

probative evidence regarding the extent to which his benefits‐eligible compensation

might have increased.  

       Of  course,  MetLife  was  later  presented  with  the  entire  arbitral  record

following remand from the district court.9  As noted, Bernstein reviewed this record

       9
          We  express  no  view  on  whether  it  was  appropriate  for  the  district  court  to
remand  to  MetLife  with  instructions  to  review  the  arbitral  record,  given  that  Roganti
had  not  initially  submitted  the  record  with  his  claim.    As  noted,  it  may  sometimes  be
unlawful  for  a  plan  administrator  to  deny  a  claim  while  ignoring  evidence  that  the
claimant  failed  to  submit  but  which  the  administrator  could  readily  obtain.    E.g.,
Harrison, 773 F.3d at 22–23.  MetLife was a party to the FINRA arbitration, but it is not
entirely clear whether the arbitral record was readily available to Dudas and Bernstein. 
Because the district court’s decision to remand following MetLife’s motion to dismiss is

                                                28
and still found it impossible to determine the extent, if any, to which the award

represented back pay.  In particular, Bernstein opined that the extensive discussion

during the arbitration of how Roganti’s pension benefits were calculated, combined

with  the  fact  that  Roganti  had  asked  the  panel  to  award  him  damages  for  the

decrease in his pension, suggested that “any additional pension benefits Roganti

sought  during  the  arbitration  were  already  included  in  and  made  part  of”  the

award.  J.A. 927.  Bernstein also highlighted the fact that the award was not divided

among  multiple  earnings  years,  notwithstanding  the  FINRA  panel’s  evident

understanding that calculating Roganti’s pension required determining his benefits‐

eligible compensation on a yearly basis.  The panel’s failure to divide the award

among multiple years implied that the award already included Roganti’s decreased

pension benefits because it suggested that the FINRA panel was not leaving it to

MetLife itself to adjust Roganti’s pension.10  


not  before  us,  we  need  not  explore  this  issue  further.    We  observe,  however,  that  the
district  court  (incorrectly)  framed  its  inquiry  on  MetLife’s  motion  to  dismiss  as
“whether  the  arbitral  award  represented  back  pay,”  Roganti  I,  2012  WL  2324476,  at
*7—not  whether  MetLife’s  denial  of  Roganti’s  claim  was  arbitrary  and  capricious,
which is a distinct question.
       10
          Roganti  suggests  that  the  FINRA  panel  did  not  have  the  authority  to  award
pension benefits because the Plans were not parties to the arbitration.  This argument is
unavailing.    An  ERISA  plan  participant  or  beneficiary  need  not  sue  the  plan  itself  to
recover benefits, but may sue the administrator instead, see, e.g., Chapman v. ChoiceCare

                                                29
       The district court faulted Bernstein’s analysis as a “naysaying submission”

that failed to provide “a rational accounting for the Award as issued.”  Roganti II,

972 F. Supp. 2d at 671, 672.  In contrast, it found Roganti’s argument as to what the

panel had done to be “coherent and logical.”  Id. at 670.  For the following reasons,

however,  we  disagree  with  the  district  court’s  characterization,  and  with  its

conclusion that Bernstein’s explanation of the denial of Roganti’s claim constituted

an abuse of discretion.    

        First, Roganti’s contention that the award exclusively represents back pay

requires the assumption that the arbitral panel did not include increased pension

benefits in the award, even though Roganti (sometimes) specifically asked it to do

so.  As Bernstein explained, however, the panel heard extensive testimony about

how  Roganti’s  pension  was  calculated.    It  is  true  that  Roganti’s  counsel,  in

summation, presented the panel with the option of simply awarding Roganti back

pay and leaving the benefits calculation up to MetLife.  But had the panel taken that

route  (and  there  is  nothing  in  the  arbitral  transcript  to  suggest  that  it  did),  one




Long Island Term Disability Plan, 288 F.3d 506, 510 (2d Cir. 2002)—which in this case was
MetLife, a party to the arbitration.  It is also clear from the arbitral record that no one
(including Roganti, who specifically sought increased pension benefits from the panel)
disputed the arbitrators’ authority to award such relief.

                                               30
would reasonably expect the award to have made the panel’s intentions clear to

MetLife by using explicit language, breaking the award out on a year‐by‐year basis,

or  both.    The  district  court’s  indication  that  “the  Award’s  inexactitude”  was  an

impermissible basis for denying Roganti’s claim because that inexactitude was what

“prompt[ed] these proceedings,” id. at 672, was misplaced.  As Bernstein explained,

the  award’s  opacity  was  not  merely  a  source  of  uncertainty;  the  omission  of

particulars that would have been necessary to implement Roganti’s version of the

award’s meaning constituted evidence against Roganti’s claim.  

       Although Bernstein did not advance his own mathematical breakdown of the

award, he was not required to do so in order to deny Roganti’s claim.  The district

court faulted Bernstein for “pass[ing] on the Court’s request that [he] posit, based

on the record, a concrete alternative explanation to Roganti’s for the Award.”  Id. at

671.    Initially,  however,  we  have  doubts  as  to  whether  the  district  court  clearly

communicated this request.  Its opinion determining that remand was necessary

stated that MetLife should review the record “to permit a determination to be made,

in the context of the evidence offered and arguments made by both sides at the

arbitration, whether or not the award represented back pay.”  Roganti I, 2012 WL

2324476, at *8.  The court suggested that MetLife might then be able to “posit an


                                             31
alternative explanation” for the award, id., but it did not say that doing so was the

only way for MetLife permissibly to determine that Roganti had failed to establish

his entitlement to benefits.  Similarly, the remand order merely instructed MetLife

to “conduct a close review” of the district court’s decision and the arbitral record “to

determine whether or not . . . the arbitrator’s award . . . constituted benefits eligible

compensation,” and to explain its conclusion “with clarity and in detail.”  Special

App’x 18.  

      Regardless, while we appreciate the able district judge’s impulse to get to the

bottom of what the award represented, we must measure Bernstein’s explanation

against the arbitrary‐and‐capricious standard, not against any and all obligations

imposed by the district court.  The district court relied on cases indicating that a

plan administrator acts arbitrarily and capriciously when it denies a claim on the

basis of evidence that is significantly weaker than the evidence supporting the claim. 

See Roganti II, 972 F. Supp. 2d at 671 (citing McCauley, 551 F.3d at 138, and Durakovic,

609 F.3d at 140).  But we think this analogy is inapt.  If Roganti’s evidence taken

alone was inadequate to support his claim (which MetLife rationally found that it

was), then MetLife could appropriately deny his claim regardless of the strength of

the evidence pointing the other way.  See Jiras, 170 F.3d at 166.  


                                           32
       For  similar  reasons,  we  place  little  significance  on  Bernstein’s  failure

specifically to refute Roganti’s explanation for the award.  Again, it is unclear from

the  record  whether  Bernstein  was  even  aware  of  that  explanation.    The  district

court’s first opinion mentioned that Roganti had a theory but did not say what it

was.  See Roganti I, 2012 WL 2324476, at *8.  In reviewing Bernstein’s decision, the

district court indicated that Roganti had “first articulated” his theory “during the

motion to dismiss litigation,” Roganti II, 972 F. Supp. 2d at 671, but as noted, the

remand order instructed Bernstein only to look at the district court’s decision and

the arbitral record, and not at briefing or oral argument transcripts.  

       In any event, Roganti’s theory is undermined by the very facts that Bernstein

identified.    Roganti’s  theory  depends  on  the  assumption  that  the  arbitrators

awarded him the difference between $1.506 million annually and his actual earnings

from  2003  to  2005,  and  then  intended  for  MetLife  to  calculate  his  pension.    But

despite the fact that Roganti’s counsel specifically suggested that the arbitrators

direct MetLife to recalculate the pension, the award does not manifest any such

intention.  The silence is significant.  The arbitrators’ authority to craft a remedy was

not  limited  to  Roganti’s  proposed  damages  calculations,  and  Roganti’s  counsel

acknowledged that the arbitrators were capable of reducing pension adjustments


                                             33
to a lump sum themselves.  As one arbitrator observed, “I have a calculator, I could

do it.”  J.A. 2291.  As a result, the arbitrators could have arrived at a back pay figure

for 2003 to 2005 that was lower than what Roganti requested and added their own

pension adjustment in lump‐sum form.

       We also find the $19.46 discrepancy between the actual award and Roganti’s

calculation more notable than the district court did.  The appeal of Roganti’s theory

lies solely in its power to account for the very precise amount of the panel’s award. 

But  that  power  is  undermined  if  the  theory  does  not,  in  fact,  predict  the  exact

amount of the award.  The district court attributed this discrepancy to the necessity

for “some degree of arithmetic extrapolation” to account for “the 2005 stub year,”

id. at 672 n.8—to the fact that Bernstein resigned in the first quarter of 2005—but

neither  the  court  nor  Roganti  explained  how  the  panel  might  have  arrived  at  a

number that was off by just $19.46.  Given these shortcomings, we cannot say that

MetLife was required to accept Roganti’s theory as adequate proof of his entitlement

to increased benefits.

       Finally, it warrants emphasis that Roganti failed to obtain clarification of the

award from the FINRA panel within the time limit prescribed for doing so.  Once

that  opportunity  was  no  longer  available,  it  effectively  became  impossible  for


                                             34
anyone—Roganti, MetLife, or the courts—to determine definitively what the award

was compensation for.  Permitting Roganti to recover under these circumstances,

despite the uncertainty that he could have helped to prevent, would provide poor

incentives for future claimants in his position.  Only a claimant, and not his plan

administrator, will know after he receives an arbitral award whether he will claim

benefits on the ground that the award increases his benefits‐eligible compensation. 

And the plan administrator, of course, will have no reason to seek clarification of the

award until a claim is actually made.  If the claim is made after the deadline for

seeking such clarification has passed, the administrator will be powerless to shed

light on what the award represents, except by recourse to the kind of unsatisfactory

hypothesizing that the district court prescribed here.  From this perspective, the

better course is to place the burden on the claimant to ensure that the basis for his

claim  is  as  clear  as  possible  before  it  is  made,  and  to  seek  clarity  during  the

arbitration or timely afterward. 

       The district court recognized the peculiarity of forcing a plan administrator

to comb through thousands of pages of arbitration testimony in order to reverse‐

engineer an explanation for an arbitral award.  In the district court’s view, this was

a reason to grant less deference to MetLife’s determination on remand.  See Roganti


                                             35
II,  972  F.  Supp.  2d  at  673–74.    But  that  conclusion  does  not  follow.    Where  an

administrator has discretionary powers, courts reviewing its decisions are assessing

the reasonableness of those decisions, and not “considering the issue of eligibility

anew.”  Pagan, 52 F.3d at 442.  Among other goals, “[d]eference promotes efficiency

by  encouraging  resolution  of  benefits  disputes  through  internal  administrative

proceedings rather than costly litigation.”  Conkright v. Frommert, 559 U.S. 506, 517

(2010).  Accordingly, a plan administrator’s decision is intended to be final—within

the bounds of the highly deferential arbitrary‐and‐capricious standard—and not

merely  an  input  with  “the  potential  to  assist  the  Court”  in  making  the  ultimate 

determination.11  Roganti II, 972 F. Supp. 2d at 673.  If MetLife could not reasonably

be expected to have the institutional capacity required to reconstruct the arbitrators’

intentions on  remand, then its failure to perform that task to the district court’s

satisfaction was not a sound basis for overturning its decision.




       11
           It is for this same reason that we held, in Miller v. United Welfare Fund, that “a
district  court’s  review  under  the  arbitrary  and  capricious  standard  is  limited  to  the
administrative  record.”    72  F.3d  at  1071.    As  we  explained  in  that  case,  this  rule  is
consistent  with  the  absence  of  evidence  that  Congress  “‘intended  that  federal  district
courts  would  function  as  substitute  plan  administrators’  and  with  the  ERISA  ‘goal  of
prompt resolution of claims by the fiduciary.’”  Id. (quoting Perry v. Simplicity Eng’g, 900
F.2d 963, 966 (6th Cir. 1990)).  

                                                 36
                                             C.

       Roganti’s argument that MetLife was operating under a conflict of interest

does not affect our analysis.  In Metropolitan Life Insurance Co. v. Glenn, the Supreme

Court held that when a claimant demonstrates that an ERISA plan administrator

with discretionary authority is subject to a conflict of interest, courts should not

apply a more exacting standard of review, but should instead weigh the conflict “as

a factor in determining whether there is an abuse of discretion.”  554 U.S. at 115

(quoting  Firestone,  489  U.S.  at  115)  (internal  quotation  marks  omitted).    Once  a

conflict  of  interest  is  identified,  determining  the  weight  that  it  should  receive

relative to other relevant factors requires a totality‐of‐the‐circumstances approach:

       [A]ny  one  factor  will  act  as  a  tiebreaker  when  the  other  factors  are
       closely balanced, the degree of closeness necessary depending upon the
       tiebreaking factor’s inherent or case‐specific importance.  The conflict
       of interest at issue . . . should prove more important (perhaps of great
       importance) where circumstances suggest a higher likelihood that it
       affected the benefits decision, including, but not limited to, cases where
       an  insurance  company  administrator  has  a  history  of  biased  claims
       administration.    It  should  prove  less  important  (perhaps  to  the
       vanishing  point)  where  the  administrator  has  taken  active  steps  to
       reduce potential bias and to promote accuracy, for example, by walling
       off claims administrators from those interested in firm finances, or by
       imposing management checks that penalize inaccurate decisionmaking
       irrespective of whom the inaccuracy benefits.




                                             37
Id. at 117 (citation omitted); see also, e.g., Durakovic, 609 F.3d at 138–41; Hobson, 574

F.3d at 82–83; McCauley, 551 F.3d at 131–33. 

       In  this  case,  it  is  undisputed  that  MetLife  has  a  “categorical”  conflict  of

interest because it both evaluates and pays claims.  Durakovic, 609 F.3d at 138.  We

conclude, however, that this conflict should receive no weight in our assessment of

whether MetLife’s denial of Roganti’s claim was arbitrary and capricious.  In the

district  court,  MetLife  submitted  an  unrebutted  affidavit  from  Bernstein,  who

averred, among other things, that MetLife’s business and finance departments “are

kept completely separate from the administration of the Plans,” that he “did not

consult  or  consider  MetLife’s  or  the  Plans’  finances  in  connection  with  [his]

determinations” in this case or discuss Roganti’s claim with the business or finance

departments, and that his compensation is not tied to whether he upholds or denies

benefits  claims.    J.A.  2905–06.    These  are  the  kinds  of  “active  steps”  that,  the

Supreme  Court  suggested  in  Glenn,  may  reduce  a  conflict’s  importance  “to  the

vanishing point.”  554 U.S. at 117.  Nor has Roganti established that MetLife has a

history  of  biased  claims  administration  or  provided  any  other  reason  to  assign

weight to MetLife’s conflict.




                                             38
       Moreover, we have in the past declined to assign any weight to a conflict of

interest  “in  the  absence  of  any  evidence  that  the  conflict  actually  affected  the

administrator’s decision.”  Durakovic, 609 F.3d at 140; see Hobson, 574 F.3d at 82–83. 

Roganti has identified no such evidence here.  It is true that a smoking gun is not

always required; under certain circumstances, an irrational decision or a one‐sided

decisionmaking  process  can  alone  constitute  sufficient  evidence  that  the

administrator’s conflict of interest actually affected the challenged decision.  See, e.g.,

Durakovic,  609  F.3d  at  140  (assigning  weight  to  a  conflict  because  of  the

“decisionmaking deficiencies” evident in the defendants’ denial of the plaintiff’s

claim);  McCauley,  551  F.3d  at  136  (inferring  that  a  conflict  had  affected  the

defendant’s decisionmaking because nothing else explained its failure to allow the

plaintiff to cure certain defects in his claim).  But as discussed above, we think that

MetLife’s  rationale  for  denying  Roganti’s  claim—i.e.,  that  it  was  impossible  to

determine  whether,  or  the  extent  to  which,  the  FINRA  award  represented  back

pay—was not, in fact, unreasonable.12  


       12
         Roganti also suggests that decreased deference is appropriate because MetLife
denied his claim three times, not just once.  He cites Conkright v. Frommert, in which the
Supreme  Court  held  that  arbitrary‐and‐capricious  review  does  not  become  de  novo
even  when  a  Court  of  Appeals  has  already  determined  that  the  plan  administrator’s
claim  denial  was  erroneous  and  reviews  the  administrator’s  decision  again  following

                                             39
       Because we conclude that MetLife’s denial of Roganti’s benefits claim was not

arbitrary and capricious, we do not reach MetLife’s alternative argument that the

district court erred in refusing to dismiss this action on the basis of res judicata or

collateral estoppel.  Additionally, in light of our conclusion that the district court’s

judgment must be reversed, we reject Roganti’s cross‐appeal from the district court’s

refusal to award him attorney’s fees under ERISA’s fee‐shifting provision, 29 U.S.C.

§ 1132(g)(1).  Assuming (purely arguendo) that a party who wins at trial but loses

on appeal is eligible for a fee award under § 1132(g)(1) by virtue of achieving “some

degree of success on the merits,” Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242,

245  (2010)  (quoting  Ruckelshaus  v.  Sierra  Club,  463  U.S.  680,  694  (1983))  (internal

quotation marks omitted), we detect no abuse of discretion in the district court’s

conclusion, after weighing the relevant factors, see Donachie v. Liberty Life Assurance

Co., 745 F.3d 41, 46–47 (2d Cir. 2014), that Roganti was not entitled to such an award

in this case. 




remand.    559  U.S.  at  513.    Conkright  would  not  support  Roganti’s  position  even  if  we
had  previously  found  MetLife’s  decision  erroneous.    In  any  event,  the  correctness  of
MetLife’s decision is the very question before us in this appeal.  It would make no sense
to afford that decision decreased deference simply because the district court held, in the
order under review, that MetLife’s decision was erroneous.

                                                40
                                    CONCLUSION

      We  have  considered  Roganti’s  remaining  arguments  and  find  them  to  be

without merit.  For the reasons set forth above, the portion of the district court’s

judgment granting Roganti relief under ERISA is REVERSED, and the portion of

that judgment denying Roganti’s request for attorney’s fees is AFFIRMED.




                                        41